 1 Neal A. Potischman (SBN 254862)
   Andrew D. Yaphe (SBN 274172)
 2 DAVIS POLK & WARDWELL LLP
   1600 El Camino Real
 3
   Menlo Park, California 94025
 4 Telephone: (650) 752-2000
   Facsimile: (650) 752-2111
 5 Email: neal.potischman@davispolk.com
          andrew.yaphe@davispolk.com
 6
   Attorneys for Defendants Pivotal Software, Inc.,
 7
   Paul Maritz, and Robert Mee
 8
   [Additional counsel appear on signature page.]
 9
                               UNITED STATES DISTRICT COURT
10
                            NORTHERN DISTRICT OF CALIFORNIA
11

12 HERBERT SILVERBERG, on Behalf of             )   CASE NO. 3:19-cv-06977-RS
   Himself and All Others Similarly Situated,   )
13                                              )   STIPULATION AND ORDER TO
                Plaintiff,                      )   EXTEND TIME TO FILE
14                                              )   RESPONSIVE PLEADING AND
         v.                                     )   CONTINUE INITIAL CASE
15                                              )   MANAGEMENT CONFERENCE
   PIVOTAL SOFTWARE, INC., PAUL                 )
16 MARITZ, MICHAEL S. DELL, EGON                )   Before: Hon. Richard Seeborg
   DURBAN, WILLIAM D. GREEN, MARCY              )
17 S. KLEVORN, MADELYN LANKTON,                 )
   ROBERT MEE, and ZANE ROWE,                   )
18                                              )
                Defendants.                     )
19                                              )

20

21

22

23

24

25

26

27

28
 1          Plaintiff Herbert Silverberg (“Plaintiff”) and Defendants Pivotal Software, Inc., Paul Maritz,

 2 Michael S. Dell, Egon Durban, William D. Green, Marcy S. Klevorn, Madelyn Lankton, Robert

 3 Mee, and Zane Rowe, (collectively, “Defendants,” and together with Plaintiff, the “Parties”), by and

 4 through their undersigned counsel, hereby stipulate and agree as follows:

 5          WHEREAS, on October 24, 2019, Plaintiff filed a Class Action Complaint for Violations of

 6 the Federal Securities Laws (Dkt. No. 1) (the “Complaint”);

 7          WHEREAS, Plaintiff sent waivers of service of summons to Defendants on October 25,

 8 2019, and counsel for Defendants agreed to waive service on Defendants’ behalf;

 9          WHEREAS, under Rule 12 of the Federal Rules of Civil Procedure, Defendants are required

10 to answer, move against, or otherwise respond to the Complaint by December 24, 2019;

11          WHEREAS, on October 30, 2019, the Court entered an Order scheduling an Initial Case
12 Management Conference for January 23, 2020, along with related case management and ADR

13 deadlines (Dkt. No. 4);

14          WHEREAS, the Parties are continuing to evaluate their respective positions and desire
15 additional time to explore a resolution of their dispute without the need for further litigation;

16          WHEREAS, the Parties agree that, in the interests of judicial economy and preservation of
17 the Court’s and the Parties’ resources, the time for Defendants to answer, move against, or otherwise

18 respond to the Complaint should be enlarged and the Initial Case Management Conference should be

19 continued to a later date;

20          NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED, that Defendants shall

21 have until February 28, 2020 to answer, move against, or otherwise respond to the Complaint;

22          IT IS FURTHER STIPULATED AND AGREED, that the Initial Case Management

23 Conference, currently scheduled for January 23, 2020 shall be continued to March 19, 2020 at

24 10:00 am. Case Management Statement Due March 12, 2020.

25

26

27

28
                                                      1
     STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME TO FILE RESPONSIVE PLEADING AND
     CONTINUE INITIAL CASE MANAGEMENT CONFERENCE - Case No. 3:19-cv-06977-RS
 1 Dated: December 20, 2019                      Respectfully submitted,

 2                                               DAVIS POLK & WARDWELL LLP

 3                                               /s/ Andrew D. Yaphe
                                                 Neal A. Potischman (SBN 254862)
 4
                                                 Andrew D. Yaphe (SBN 274172)
 5                                               1600 El Camino Real
                                                 Menlo Park, California 94025
 6                                               Telephone: (650) 752-2000
                                                 Facsimile: (650) 752-2111
 7                                               Email: neal.potischman@davispolk.com
                                                         andrew.yaphe@davispolk.com
 8

 9                                               Andrew Ditchfield
                                                 (pro hac vice application forthcoming)
10                                               Michael L. Barclay
                                                 (pro hac vice application forthcoming)
11                                               450 Lexington Avenue
12                                               New York, New York, 10017
                                                 Telephone: (212) 450-4000
13                                               Facsimile: (212) 701-5800
                                                 Email: andrew.ditchfield@davispolk.com
14                                                      michael.barclay@davispolk.com
15                                               Attorneys for Defendants Pivotal Software, Inc.,
16                                               Paul Maritz, and Robert Mee

17                                               ABRAHAM, FRUCHTER & TWERSKY, LLP

18                                               /s/ Takeo A. Kellar
                                                 Takeo A. Kellar
19                                               11622 El Camino Real, Suite 100
20                                               San Diego, California 92130
                                                 Telephone: (858) 764-2580
21                                               Facsimile: (858) 764-2582
                                                 Email: tkellar@aftlaw.com
22
                                                 Michael J. Klein
23
                                                 (pro hac vice application forthcoming)
24                                               One Penn Plaza, Suite 2805
                                                 New York, New York 10119
25                                               Telephone: (212) 279-5050
                                                 Facsimile: (212) 279-3655
26                                               Email: mklein@aftlaw.com
27
                                                 Attorneys for Plaintiff
28
                                             2
     STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME TO FILE RESPONSIVE PLEADING AND
     CONTINUE INITIAL CASE MANAGEMENT CONFERENCE - Case No. 3:19-cv-06977-RS
 1
                                                 ALSTON & BIRD LLP
 2
                                                 /s/ Gidon M. Caine
 3                                               Gidon M. Caine (SBN 188110)
                                                 950 Page Mill Road
 4
                                                 Palo Alto, California 94304
 5                                               Telephone: (650) 838-2000
                                                 Facsimile: (650) 838-2001
 6                                               Email: gidon.caine@alston.com
 7                                               John L. Latham
                                                 (pro hac vice application forthcoming)
 8
                                                 Cara M. Peterman
 9                                               (pro hac vice application forthcoming)
                                                 Andrew T. Sumner
10                                               (pro hac vice application forthcoming)
                                                 1201 West Peachtree Street NE
11                                               Atlanta, Georgia 30309
12                                               Telephone: (404) 881-7000
                                                 Facsimile: (404) 881-7777
13                                               Email: john.latham@alston.com
                                                        cara.peterman@alston.com
14                                                      andy.sumner@alston.com
15                                               Attorneys for Defendants Michael S. Dell,
                                                 Egon Durban, and William D. Green
16
                                                 LATHAM & WATKINS LLP
17
                                                 /s/ Matt Rawlinson
18
                                                 Matt Rawlinson (SBN 231890)
19                                               Hilary H. Mattis (SBN 271498)
                                                 140 Scott Drive
20                                               Menlo Park, California 94025
                                                 Telephone: (650) 328-4600
21                                               Facsimile: (650) 463-2800
                                                 Email: matt.rawlinson@lw.com
22
                                                         hilary.mattis@lw.com
23
                                                 Attorneys for Defendants Marcy S. Klevorn and
24                                               Madelyn Lankton
25

26

27

28
                                             3
     STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME TO FILE RESPONSIVE PLEADING AND
     CONTINUE INITIAL CASE MANAGEMENT CONFERENCE - Case No. 3:19-cv-06977-RS
 1
                                                           GIBSON, DUNN & CRUTCHER LLP
 2
                                                           /s/ Michael D. Celio
 3
                                                           Michael D. Celio (SBN 197998)
 4                                                         1881 Page Mill Road
                                                           Palo Alto, California 94304
 5                                                         Telephone: (650) 849-5326
                                                           Facsimile: (650) 849-5026
 6                                                         Email: mcelio@gibsondunn.com
 7
                                                           Laura Kathryn O’Boyle
 8                                                         (pro hac vice application forthcoming)
                                                           200 Park Avenue
 9                                                         New York, New York 10166
                                                           Telephone: (212) 351-4000
10                                                         Facsimile: (212) 351-4035
11                                                         Email: loboyle@gibsondunn.com

12                                                         Attorneys for Defendant Zane Rowe

13

14

15                         ATTESTATION OF CONCURRENCE IN FILING
16          Pursuant to Northern District of California’s Local Rule 5-1(i)(3), I attest that all signatories
17 listed, and on whose behalf this filing is submitted, concur in the filing’s content and have authorized

18 the filing.

19
     Dated: December 20, 2019                              DAVIS POLK & WARDWELL LLP
20

21                                                         /s/ Andrew D. Yaphe
                                                           Andrew D. Yaphe (SBN 274172)
22                                                         1600 El Camino Real
                                                           Menlo Park, California 94025
23                                                         Telephone: (650) 752-2000
                                                           Facsimile: (650) 752-2111
24                                                         Email: andrew.yaphe@davispolk.com
25

26
                                                      ***
27

28
                                                       4
     STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME TO FILE RESPONSIVE PLEADING AND
     CONTINUE INITIAL CASE MANAGEMENT CONFERENCE - Case No. 3:19-cv-06977-RS
 1                                              ORDER
 2         Pursuant to the Stipulation to Extend Time to File Responsive Pleading and Continue Initial
 3 Case Management Conference, it is hereby ordered that (i) Defendants shall have until February 28,

 4 2020 to answer, move against, or otherwise respond to the Complaint and (ii) the Initial Case
                                             March 19, 2020 at 10:00 am. Case Management
 5 Management Conference is rescheduled for ________________.
   Conference Statement due March 12, 2020.
 6

 7
     Dated: 12/20/19
 8

 9
                                                        The Honorable Richard Seeborg
10                                                      United States District Judge

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    5
     STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME TO FILE RESPONSIVE PLEADING AND
     CONTINUE INITIAL CASE MANAGEMENT CONFERENCE - Case No. 3:19-cv-06977-RS
